DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant amended claims 1, 3 – 7, 10, 16, and 19 – 20 beyond formalities and 112 Rejections.
The pending claims are 1 – 7, 10, 16, and 20 [Page 9 lines 1 – 6].

Applicant provides their summary of the Interview conducted on April 22nd, 2021 [Page 9 lines 7 – 16].
Applicant wishes to hold Examiner’s ODP Rejections in abeyance [Page 9 line 17 – Page 10 line 5].  The Examiner amends the ODP Rejections in view of the amended claims.
Applicant appears to misunderstand Examiner’s Functional Analysis under 1129f) [Page 10 lines 6 – 17].  The Examiner amends the Functional Analysis in view of the amended claims and notes to the Applicant while the heading may be Functional Analysis, some terms were designated as not invoking Functional Analysis.
Applicant amended the claims to address Examiner’s 112(a) Rejections [Page 10 line 18 – Page 11 line 5].  However, in view of the amended claims other 112(a) Rejections may be made even though the current 112(a) Rejections may have been overcome.
Applicant amended the claims to address Examiner’s 112(b) Rejections [Page 11 lines 6 – 17].  However, in view of the amended claims other 112(b) Rejections may be made even though the current 112(b) Rejections may have been overcome.

Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
`	First, the Applicant recites the references against the claims [Page 11 lines 18 – 23].

While the current rejection may be maintained in view of the Specification support given for the amendment and 112 issues present, the Examiner in the sole interest to expedite prosecution cites a new reference against the claims.

Election/Restrictions
Claims 8 – 9, 11 – 15, and 17 – 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species (III – IX), there being no allowable generic or linking claim.  Applicant timely traversed the restriction (election) requirement in the reply filed on October 22nd, 2020.
Applicant's election with traverse of Species II in the reply filed on October 22nd, 2020 is acknowledged.  The traversal is on the ground(s) that Claim 20 is a generic claim and should be considered with the elected claims contending Species I and II are not distinct [Page 10 lines 1 – 12].  This is not found persuasive because the Election Requirement mailed on October 1st, 2020 indicated claim 20 as generic.  Thus, it is unclear what the traversal is since claim 20 was considered generic (See Page 4 of the October 1st, 2020 Election Requirement).  However, Species I and II are distinct in that Species I merely discloses a high level head mounted display and Species II is an imaging / depth ranging / finding arrangement of parts that while may be incorporated into Species I is not required by Species I with the particular imaging arrangement and further for the reasons given in the October 1st, 2020 Election Requirement (see at least Page 3 of the October 1st, 2020 Election Requirement).  Further, since Species I was not elected (Species II was), Species III – IX are not available for election (see page 3 of the October 1st, 2020 Election Requirement).
The requirement is still deemed proper and is therefore made FINAL.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged (Continuation of US Application 15/696,907 filed on September 6th, 2017).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 3rd, 2020; September 30th, 2020; October 19th, 2020; November 24th, 2020; February 1st, 2021; and February 24th, 2021 were filed after the mailing date of the First Action on the Merits (mailed April 9th, 2021).  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Due to the excessively lengthy Information Disclosure Statement submitted by applicant, the examiner has given only a cursory review of the listed references.  In accordance with MPEP 609.04(a), applicant is encouraged to provide a concise explanation of why the information is being submitted and how it is understood to be relevant. Concise explanations (especially those which point out the relevant pages and lines) are helpful to the Office, particularly where documents are lengthy and complex and applicant is aware of a section that is highly relevant to patentability or where a large number of documents are submitted and applicant is aware that one or more are highly relevant to patentability.  Applicant is required to comply with this statement for any non-English language documents.  See 37 CFR § 1.56 Duty to Disclose Information Material to Patentability.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “air gap” [Claim 1] must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include 


Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 – 4, 10, 16, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 3, 5 – 6, 9, 15, and 20 of U.S. Patent No. #10,574,973 (allowed amended claims from January 9th, 2020).
Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasons at least given in the table below.
Note: In the interest of brevity, the Examiner does not cite or note identical or very similar claim limitations.
Pending Application
US Patent #10,574,973
Claim set from January 9th, 2020
Claim 1) A depth camera assembly (DCA) comprising:








a first steering element configured to deflect, based in part on emission instructions one or more optical beams emitted from an illumination source to generate one or more first order deflected scanning beams;

a second steering element in an optical series with the first steering element, an air gap between the first steering element and the second steering element the second steering element configured to deflect, based in part on the emission instructions, the one or more first order deflected scanning beams to generate outgoing light projected into a local area;

[The Examiner observes one of ordinary skill in the art recognizes the obvious variants of the fine / first steering element and the coarse / second steering element in the ‘973 claims and the pending claims since the same deflection functions occurs for purposes of scanning to form an image as well as the use of a source and emission instructions.  Further in support of ‘973 claim 1 at least Fig. 3A and 4A illustrate the air gap in the pending claims rendering such feature an obvious design choice to one of ordinary skill in the art.]

an imaging sensor configured to capture one or more images of the local area including reflected light composed of portions of the outgoing light reflected from one or more objects in the local area; and

a processor configured to:

generate the emission instructions,

provide the emission instructions to the first steering element and the second steering element, and

determine depth information for the one or more objects in the local area based in part on the one or more images captured by the imaging sensor.

[The Examiner observes one of ordinary skill in the art the functions of the pending and ‘973 receivers are the same (imaging a local area capturing reflected light off objects) and the ‘973 claimed processor performs the functions (and extra ones) than the pending claimed processor.]


a transmitter configured to illuminate a local area with outgoing light in accordance with emission instructions, the transmitter comprising:



a fine steering element configured to deflect, based in part on the emission instructions, the one or more optical beams at a first deflection angle to generate one or more first order deflected scanning beams,

a coarse steering element configured to deflect the one or more first order deflected scanning beams at a second deflection angle larger than the first deflection angle to generate the outgoing light, and

a projection assembly configured to project the outgoing light into the local area;














a receiver configured to capture, in accordance with receiving instructions, one or more images of the local area including reflected light composed of portions of the outgoing light reflected from one or more object in the local area; and

a processor configured to:

generate the emission instructions and the receiving instructions, provide the emission instructions to the fine steering element, and determine depth information for the one or more objects in the local area based in part on the captured one or more images.
Claim 2) The DCA of claim 1, wherein:



the second steering element is configured to deflect the one or more first order deflected scanning beams at a second deflection angle larger than the first deflection angle to generate the outgoing light.

[The Examiner observes one of ordinary skill in the art would recognize the first / fine steering elements and second / coarse steering elements as obvious variants similarly in the analysis of claim 1.]




a coarse steering element configured to deflect the one or more first order deflected scanning beams at a second deflection angle larger than the first deflection angle to generate the outgoing light, and

Claim 3) The DCA of claim 1, wherein

the imaging sensor is configured to

capture the one or more images by capturing, at each pixel of the imaging sensor, a light signal related to a portion of the reflected light.

[The Examiner observes one of ordinary skill in the art recognizes the receiver in the pending claim as having a sensor addressed by pixels to detect in order to receive pixel based information as obvious variants.]
Claim 2) The DCA of claim 1, wherein

the receiver includes a detector configured to:

capture the one or more images of the local area by capturing, at each pixel of the detector, a light signal related to the reflected light for each time instant of one or more time instants.
Claim 4) The DCA of claim 3, wherein

the processor is further configured to determine the depth information based at least in part on the light signal captured at each pixel of the imaging sensor.

[See claim 3 for reasoning as the basis of ‘973 claim 3 and the pending claim 4 being obvious variants performing the same function (depth detection) using pixels in a sensor to one of ordinary skill in the art.].
Claim 3) The DCA of claim 2, wherein

the processor is further configured to determine the depth information based on one or more light signals related to the reflected light captured at each pixel of the detector during the one or more time instants.
Claim 5) The DCA of claim 1, wherein the imaging sensor includes a detector having an output for capturing the one or more images, the detector being selected from a group consisting of a photodiode, an avalanche photodiode (APD), and a Silicon Photomultiplier (SiPM).
Claim 5) The DCA of claim 1, wherein the receiver includes a detector having a single output for capturing the one or more images of the local area, the detector being selected from a group consisting of a photodiode, an avalanche photodiode (APD), and a Silicon Photomultiplier (SiPM).
Claim 6) The DCA of claim 1, wherein the imaging sensor includes an array of Single Photon Avalanche Diode (SPAD) pixels.
Claim 6) The DCA of claim 1, wherein:
[Relevant portion only given for brevity]
the receiver includes a Silicon Photomultiplier (SiPM) including an array of Single Photon Avalanche Diode (SPAD) pixels, […].
Claim 7) The DCA of claim 6, wherein:





light signals captured by the array of SPAD pixels are summed, for each time instant, to generate an analog output signal;

the imaging sensor further includes circuitry configured to:

convert, for each time instant, the analog output signal into a digital timestamp signal associated with that time instant, and

aggregate, over the one or more time instants, the digital timestamp signal associated with each time instant into an aggregated digital signal; and

the processor is further configured to determine the depth information based on the aggregated digital signal.




light signals captured by the array of SPAD pixels are summed, for each time instant, to generate an analog output signal;

the receiver further includes circuitry configured to:

convert, for each time instant, the analog output signal into a digital timestamp signal associated with that time instant, and

aggregate, over the one or more time instants, the digital timestamp signal associated with each time instant into an aggregated digital signal;

the processor is further configured to determine the depth information based on the aggregated digital signal.
Claim 10) The DCA of claim 1, further comprising 

a polarizing element configured to:

generate the outgoing light as polarized light; and

propagate the one or more second first order deflected reflecting beams having a defined polarization to imaging sensor configured to capture the one or more images by capturing the one or more first order deflected reflecting beams.

[The Examiner observes one of ordinary skill in the art readily recognizes the obvious variants in the polarizer which is to perform the same / similar functions for imaging from deflected beams.]
Claim 9) The DCA of claim 7, wherein:

the transmitter further comprises a polarizing element configured to generate the outgoing light as polarized light; and

the receiver further comprises the polarizing element configured to receive the one or more second order deflected reflecting beams having a defined polarization and to propagate the one or more second order deflected reflecting beams to the detector.
Claim 16) A method comprising:

generating emission instructions by a processor:

providing the emission instructions to a first steering element and a second steering element:

generating one or more first order deflected scanning beams from one or more optical beams emitted from an illumination source by deflecting, based in part on the emission instructions, the one or more optical beams using the first steering element to form the one or more first order deflected scanning beams;






generating outgoing light from the one or more first order deflected scanning beams by deflecting, based in part on the emission instructions, the one or more first order deflected scanning beams using the second steering element in an optical series with the first steering element with an air gap between the first steering element and the second steering element to form the outgoing light projected into a local area;




capturing, by an imaging sensor, one or more images of the local area, the local area including reflected light composed of portions of the outgoing light reflected from one or more objects in the local area; and

determining, by the processor, depth information for the one or more objects in the local area based in part on the one or more images.

[The Examiner observes the claims are the methods of the apparatus claims of claim 1 (respective in the ‘973 claims and the pending claims thus ‘973 claims are within the scope of the pending claims and further one of ordinary skill in the art readily recognizes the obvious variants of the coarse / first and fine / second steering elements.]


generating emission instructions and receiving instructions;

generating, based in part on the emission instructions, one or more first order deflected scanning beams from one or more optical beams by deflecting the one or more optical beams at a first deflection angle using a fine steering element to form the one or more first order deflected scanning beams;

generating outgoing light from the one or more first order deflected scanning beams by deflecting 

projecting the outgoing light into a local area;

capturing, in accordance with receiving instructions, one or more images of the local area including reflected light composed of portions of the outgoing light reflected from one or more objects in the local area; and

determining depth information for the one or more objects in the local area based in part on the captured one or more images.
Claim 20) A head-mounted display (HMD) comprising:

a display configured to emit image light;









a first steering element configured to deflect based in part on emission instructions, one or more optical beams emitted from an illumination source to generate one or more first order deflected scanning beams;



[See claim 1 for similar reasoning on the obvious variants of the elements to one of ordinary skill in the art of the steering elements, imaging sensor (recited below), and processor (recited below).]

an imaging sensor configured to capture one or more images of the local area including reflected light composed of portions of the outgoing light reflected from one or more objects in the local area;

a processor configured to

generate the emission instructions,

provide the emission instructions to the first steering element and the second steering element, and

determine depth information for the one or more objects in the local area based in part on the one or more images captured by the imaging sensor; and

an optical assembly configured to direct the image light toward a user’s eye, the image light comprising the determined depth information.


an electronic display configured to emit image light;

a transmitter configured to illuminate a local area with outgoing light in accordance with emission instructions, the transmitter comprising:

an illumination source configured to emit one or more optical beams,

a fine steering element configured to deflect, based in part on the emission instructions, the one or more optical beams at a first deflection angle to generate one or more first order deflected scanning beams,




a receiver configured to capture, in accordance with receiving instructions, one or more images of the local area including reflected light composed of portions of the outgoing light reflected from one or more object in the local area;

a processor configured to:

generate the emission instructions and the receiving instructions, provide the emission instructions to the fine steering element, and

determine depth information for the one or more objects in the local area based in part on the captured one or more images; and an optical assembly configured to direct the image light to an exit pupil of the HMD corresponding to a location of a user’s eye, the image light comprising the determined depth information.


It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to recognize the obvious variants in the naming of the steering elements and their arrangement (including having an air gap) and the including of the detector in the receiver / imaging sensor performing the same / similar functions as in the ‘973 Claims.

Claims 1 – 7, 10, 16, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 3, 14 – 15, and 20 of U.S. Patent No. #10,388,026 B1 (Chao, et al.).
Although the claims at issue are not identical, they are not patentably distinct from each other because of at least the reasons given in the table below:

Pending Application
US Patent #10,388,026 B1
Claim set from the Published Patent
Claim 1) A depth camera assembly (DCA) comprising:








a first steering element configured to deflect, based in part on emission instructions one or more optical beams emitted from an illumination source to generate one or more first order deflected scanning beams;

a second steering element in an optical series with the first steering element, an air gap between the first steering element and the second steering element the second steering element configured to deflect, based in part on the emission instructions, the one or more first order deflected scanning beams to generate outgoing light projected into a local area;

[The Examiner observes one of ordinary skill in the art recognizes the obvious variants of the AOD / first steering element and the LCD / second steering element in the ‘026 claims and the pending claims since the same deflection functions occurs for purposes of scanning to form an image and given the distinctness of the devices as shown in support for ‘026 claim 1 in Figures 3 and 4A rendering obvious the design decision to one of ordinary skill in the art.]

an imaging sensor configured to capture one or more images of the local area including reflected light composed of portions of the outgoing light reflected from one or more objects in the local area; and

a processor configured to:

generate the emission instructions,

provide the emission instructions to the first steering element and the second steering element, and



[The Examiner observes one of ordinary skill in the art the functions of the pending and ‘026 receivers are the same (imaging a local area capturing reflected light off objects) and the ‘026 claimed processor performs the functions (and extra ones) than the pending claimed processor to also compute depth of objects imaged.]


a structured light generator configured to illuminate a local area with structured light in accordance with emission instructions, the structured light generator comprising:

an illumination source configured to emit one or more optical beams,

an acousto-optic deflector (AOD) that generates, based in part on the emission instructions, diffracted scanning beams from the one or more optical beams, the AOD functions as one or more dynamic diffraction gratings that diffract the one or more optical beams to form the diffracted scanning beams,

a liquid crystal device (LCD) that generates, based in part on the emission instructions, the structured light from the diffracted scanning beams, the LCD includes one or more liquid crystal gratings (LCGs) that diffract the diffracted scanning beams, and











a projection assembly configured to project the structured light into the local area;

an imaging device configured to capture portions of the structured light reflected from one or more objects in the local area; and

a controller configured to: generate the emission instructions, provide the emission instructions to the structured light generator, and

determine depth information for the one or more objects based at least in part on the captured portions of the reflected structured light.
Claim 2) The DCA of claim 1, wherein:

the first steering element is configured to deflect the one or more optical beams at a first deflection angle to generate the one or more first order deflected scanning beams; and

the second steering element is configured to deflect the one or more first order deflected scanning beams at a second deflection angle larger than the first deflection angle to generate the outgoing light.

[The Examiner observes one of ordinary skill in the art would recognize the first / AOD steering elements and second / LCD steering elements as obvious variants similarly in the analysis of claim 1 and the similarity in the angle requirements in ‘026 claims 2 and 3 rendering obvious the condition recited.]
Claim 2) The DCA of claim 1, wherein the AOD includes a plurality of acousto-optic devices configured to function as a plurality of dynamic diffraction gratings diffracting the one or more optical beams incident to the plurality of dynamic diffraction gratings at an angle that satisfies the Bragg matching condition to form the diffracted scanning beams based in part on the emission instructions. 

Claim 3) The DCA of claim 1, wherein: the AOD includes a single acousto-optic device; the LCD includes a single LCG of the one or more LCGs coupled to the single acousto-optic device; and the single LCG is configured to expand scanning angles of the diffracted scanning beams along a first dimension and along a second dimension orthogonal to the first dimension to generate the structured light.
Claim 3) The DCA of claim 1, wherein

the imaging sensor is configured to

capture the one or more images by capturing, at each pixel of the imaging sensor, a light signal related to a portion of the reflected light.

[The Examiner observes one of ordinary skill in the art recognizes the ‘026 camera claimed as having a pixel based implementation as defined in at least Figure 3 being within the scope of the ‘026 claims.]
Claim 14) The DCA of claim 1, wherein the imaging device includes: a camera; and a polarizing element positioned in front of the camera, the polarizing element configured to propagate the captured portions of the reflected structured light having a polarization orthogonal to a polarization of the structured light, and the controller is further configured to determine the depth information for the one or more objects based in part on the polarization of the reflected structured light captured by the camera.
Claim 4) The DCA of claim 3, wherein

the processor is further configured to determine the depth information based at least in part on the light signal captured at each pixel of the imaging sensor.
 [See claim 3 above for “pixel” analysis and further the Examiner observes one of ordinary skill in the art would recognize the obvious variants of the ‘026 “controller” and the pending “processor” and the functions to determine depth obvious variants to one of ordinary skill in the art.]
Claim 14) (See above)
Claim 1) [Relevant Portions only]

a controller configured to: generate the emission instructions, provide the emission instructions to the structured light generator, and

determine depth information for the one or more objects based at least in part on the captured portions of the reflected structured light.
Claim 10) The DCA of claim 1, further comprising 

a polarizing element configured to:

generate the outgoing light as polarized light; and

propagate the one or more second first order deflected reflecting beams having a defined polarization to imaging sensor configured to capture the one or more images by capturing the one or more first order deflected reflecting beams.

[The Examiner observes one of ordinary skill in the art readily recognizes the obvious variants in the polarizer which is to perform the same / similar functions for imaging from deflected beams and recognizing structured light as polarized light as well.]
Claim 1) [See above]
Claim 14) The DCA of claim 1, wherein the imaging device includes:

a camera; and

a polarizing element positioned in front of the camera, the polarizing element configured to propagate the captured portions of the reflected structured light having a polarization orthogonal to a polarization of the structured light, and the controller is further configured to determine the depth information for the one or more objects based in part on the polarization of the reflected structured light captured by the camera.
Claim 16) See claim 1 which is the apparatus performing the steps of the claimed method where similar reasoning from 1 applies in the analysis of claim 16.
Claim 15) See claim 1 which is the apparatus performing the steps of the claimed method.
Claim 20) A head-mounted display (HMD) comprising:

a display configured to emit image light;









a first steering element configured to deflect based in part on emission instructions, one or more optical beams emitted from an illumination source to generate one or more first order deflected scanning beams;

a second steering element in an optical series with the first steering element, an air gap between the first steering element and the second steering element the second steering element configured to deflect, based in part on the emission instructions, the one or more first order deflected scanning beams to generate outgoing light projected into a local area; 

[See claim 1 above for similar reasoning on the obvious variants of the elements to one of ordinary skill in the art of the steering elements / AOD and LCD, imaging sensor / imaging device (recited below), processor / controller (recited below), and optical assembly.]

an imaging sensor configured to capture one or more images of the local area including reflected light composed of portions of the outgoing light reflected from one or more objects in the local area; and

a processor configured to:

generate the emission instructions,

provide the emission instructions to the first steering element and the second steering element, and

determine depth information for the one or more objects in the local area based in part on the one or more images captured by the imaging sensor.


a display configured to emit image light;

a structured light generator configured to illuminate a local area with structured light in accordance with emission instructions, the structured light generator comprising:

an illumination source configured to emit one or more optical beams,

an acousto-optic deflector (AOD) that generates, based in part on the emission instructions, diffracted scanning beams from the one or more optical beams, the AOD functions as one or more dynamic diffraction gratings that diffract the one or more optical beams to form the diffracted scanning beams,

a liquid crystal device (LCD) that generates, based in part on the emission instructions, the structured light from the diffracted scanning beams, the LCD includes one or more liquid crystal gratings (CLGs) that diffract the diffracted scanning beams, and

a projection assembly configured to project the structured light into the local area;

an imaging device configured to capture portions of the structured light reflected from one or more objects in the local area;

a controller configured to: generate the emission instructions, provide the emission instructions to the structured light generator, and determine depth information for the one or more objects based at least in part on the captured portions of the reflected structured light; and


an optical assembly configured to direct the image light to an exit pupil of the HMD corresponding to a location of a user's eye, the image light comprising the determined depth information.


It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to understand the AOD and LCD in the Patents claims are obvious variants performing the same functions of the first and second steering elements including the obviousness in arrangement the steering elements as in the pending claims.

Claims 1, 2, 16, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, and 14 of U.S. Patent No. #10,613,413 B1 (Lu, et al.).
Although the claims at issue are not identical, they are not patentably distinct from each other because of at least the reasons given in the table below:
Note: In the interest of brevity, the Examiner does not cite or note identical or very similar claim limitations.
Pending Application
US Patent #10,613,413 B1
Claim set from the Published Patent
Claim 1) A depth camera assembly (DCA) comprising:








a first steering element configured to deflect, based in part on emission instructions one or more optical beams emitted from an illumination 

a second steering element in an optical series with the first steering element, an air gap between the first steering element and the second steering element the second steering element configured to deflect, based in part on the emission instructions, the one or more first order deflected scanning beams to generate outgoing light projected into a local area;

[The Examiner observes one of ordinary skill in the art recognizes the obvious variants of the AOD / first steering element and the LCD / second steering element in the ‘413 claims and the pending claims since the same deflection functions occurs for purposes of scanning to form an image and further the obvious arrangement of the parts and design decision made in the scope of the ‘413 claims in Figures 2B and 3A showing an air gap between parts as would be readily recognized to one of ordinary skill in the art.]




an imaging sensor configured to capture one or more images of the local area including reflected light composed of portions of the outgoing light reflected from one or more objects in the local area; and

a processor configured to:

generate the emission instructions,

provide the emission instructions to the first steering element and the second steering element, and

determine depth information for the one or more objects in the local area based in part on the one or more images captured by the imaging sensor.

[The Examiner observes one of ordinary skill in the art the functions of the pending and ‘413 receivers are the same (imaging a local area capturing reflected light off objects) and the ‘413 claimed processor performs the functions (and extra ones) than the pending claimed processor to also compute depth of objects imaged.]


a light generator configured to illuminate a local area with structured light in accordance with emission instructions, the light generator comprising:

an illumination source configured to emit one or more optical beams,

an acousto-optic deflector (AOD) that generates diffracted scanning beams from the one or more 

a liquid crystal device (LCD) in an optical series with the AOD, the LCD comprising a plurality of liquid crystal gratings (LCGs), each LCG having an active state in which the LCG is configured to diffract the diffracted scanning beams from the AOD by another diffraction angle larger than the at least one diffraction angle based in part on the emission instructions to generate the structured light, and

a projection assembly configured to project the structured light into the local area, the structured light covering a scanning field of the local area over the time period by scanning each sub-zone of the scanning field at a corresponding time instant of the time period based on the adjustment of the at least one diffraction angle and the diffraction by the other diffraction angle;

an imaging device configured to capture on or more images of portions of the structured light reflected from one or more objects in the local area; and

a controller configured to: generate the emission instructions, provide the emission instructions to the light generator, and determine depth information for the one or more objects based at least in part on the captured one or more images.
Claim 2) The DCA of claim 1, wherein:

the first steering element is configured to deflect the one or more optical beams at a first deflection 

the second steering element is configured to deflect the one or more first order deflected scanning beams at a second deflection angle larger than the first deflection angle to generate the outgoing light.

[The Examiner observes as in the analysis of claim 1 above further one of ordinary skill in the art recognizes the same / similar requirements on angles from the second steering element are obviously suggested.]


an acousto-optic deflector (AOD) that generates diffracted scanning beams from the one or more 

a liquid crystal device (LCD) in an optical series with the AOD, the LCD comprising a plurality of liquid crystal gratings (LCGs), each LCG having an active state in which the LCG is configured to diffract the diffracted scanning beams from the AOD by another diffraction angle larger than the at least one diffraction angle based in part on the emission instructions to generate the structured light, and

Claim 16) See claim 1 which is the apparatus performing the steps of the claimed method where similar reasoning from 1 applies in the analysis of claim 16.
Claim 9) See claim 1 which is the apparatus performing the steps of the claimed method.
Claim 20) A head-mounted display (HMD) comprising:

a display configured to emit image light;









a first steering element configured to deflect based in part on emission instructions, one or more optical beams emitted from an illumination source to generate one or more first order deflected scanning beams;

a second steering element in an optical series with the first steering element, an air gap between the first steering element and the second steering element the second steering element configured to deflect, based in part on the emission instructions, the one or more first order deflected scanning beams to generate outgoing light projected into a local area; 

[See claim 1 above for similar reasoning on the obvious variants of the elements to one of ordinary skill in the art of the steering elements / AOD and LCD, imaging sensor / imaging device (recited below), processor / controller (recited below), and optical assembly.]

an imaging sensor configured to capture one or more images of the local area including reflected light composed of portions of the outgoing light reflected from one or more objects in the local area; and

a processor configured to:

generate the emission instructions,

provide the emission instructions to the first steering element and the second steering element, and

determine depth information for the one or more objects in the local area based in part on the one or more images captured by the imaging sensor.






an electronic display configured to emit image light;

a light generator configured to illuminate a local area with structured light in accordance with emission instructions, the light generator comprising:

an illumination source configured to emit one or more optical beams,

an acousto-optic deflector (AOD) that generates diffracted scanning beams from the one or more optical beams, the AOD is configured to function as at least one dynamic diffraction grating that diffracts the one or more optical beams by at least one diffraction angle to form the diffracted scanning beams and adjusts the at least one diffraction angle over a time period based in part on the emission instructions,

a liquid crystal device (LCD) in an optical series with the AOD, the LCD comprising a plurality of liquid crystal gratings (LCGs), each LCG having an active state in which the LCG is configured to diffract the diffracted scanning beams from the AOD by another diffraction angle larger than the at least one diffraction angle based in part on the 

a controller configured to:
generate the emission instructions, provide the emission instructions to the light generator, and determine depth information for the one or more objects based at least in part on the captured one or more images; and

an optical assembly configured to direct the image light to an eye-box of the NED corresponding to a location of a user's eye, the image light comprising the determined depth information.


It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to understand the AOD and LCD in the Patents claims are obvious variants performing the same functions of the first and second steering elements including the obviousness in arrangement the steering elements as in the pending claims.

Claim Interpretation – Functional Analysis
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) 

This application includes one or more claim limitations that use the word “means” or “step”, or a generic placeholder but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.
Such claim limitation(s) is/are: “[first / second] steering element configured to …” in claims 1 and 20.
Such claim limitation(s) is/are: “an illumination source to generate …” in claims 1 and 20.
Such claim limitation(s) is/are: “an imaging sensor configured to …” in claims 1 and 20.
Such claim limitation(s) is/are: “a processor configured to …” in claims 1 and 20.
Such claim limitation(s) is/are: “a polarizing element configured to …” in claim 10.
Such claim limitation(s) is/are: “a display configured to …” in claim 20.  This is in view of affording the preamble life and vitality reciting a HMD (head-mounted display).

Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 7, 10, 16, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1, 16, and 20, the claims recite a particular arrangement of the first and second steering elements in which an “air gap” is claimed.  The Specification is silent as to any description of an “air gap” or explanation of criticality of the feature.  Thus the “air gap” claimed is treated as new matter and further rejected as lacking adequate Written Description support.
Regarding claims 2 – 7 and 10, the claims depend on claim 1, but do not cure the deficiencies of independent claim 1 thus are similarly Rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 5, 10, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Keh, et al. (US PG PUB 2017/0084044 A1 referred to as “Keh” throughout), and further in view of Perreault, et al. (US PG PUB 2017/0270637 A1 referred to as “Perreault” throughout), Cheng, et al. (Cheng, H., Bhowmik, A., and Bos, P. “Large Angle Image Steering Using a Liquid Crystal Device” Optics Letter, Vol. 40, No. 9, May 2015 referred to as “Cheng” throughout) [Cited in Applicant’s March 3rd, 2020 IDS as NPL Citation C4], and Robbins, et al. (US PG PUB 2016/0077338 A1 referred to as “Robbins” throughout).
Regarding claim 1, Keh teaches a head-mounted display (HMD) which includes a display and imaging system which can detect depth of objects.  Perrault uses two steering elements to deflect beams to modify an imaging system for display purposes.  Cheng teaches using two steering elements and having different angles for deflection from each steering element in order to scan an entire region.  Robbins renders obvious the design decision in Perrault and Cheng to have an air gap between beam steering elements.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Keh’s depth camera and display system with the steering elements for the scanning / imaging in the imaging path of Keh’s source taught by Perrault and Cheng and set to angles / deflections as taught by Cheng and to arrange parts as taught by Robbins to include an air gap.  The combination teaches
a first steering element configured to deflect, based in part on emission instructions one or more optical beams emitted from an illumination source to generate one or more first order deflected scanning beams [Keh Figures 4, 5, 7 (see at least reference characters 406, 404, and 704), and 10 as well as 
a second steering element in an optical series with the first steering element, an air gap between the first steering element and the second steering element the second steering element configured to deflect, based in part on the emission instructions, the one or more first order deflected scanning beams to generate outgoing light projected into a local area [Keh Figures 4, 5, 7 (see at least reference characters 406, 404, and 704), and 10 as well as Paragraphs 119 – 123; Perrault Figures 1, 2, 3, 10, 11, and 12 (see at least reference characters 104, 110, 1004, 1010, 1104, 1110, 1212, 1204, 1210, and 1218) as well as Paragraphs 20 –25 (stack of several steering elements and non-zero deflection angles for scanning purposes), 31, and 43 (scanning images with deflected source beams); Cheng Figures 2 and 6 as well as Section 2.2 (see the first stage of one RPMG at least); Robbins Figures 4A and 4B (see at least reference character 475 (including sub-characters)), 5A, 9A and 9B (air gap used between optical elements) as well as Paragraphs 5 (spacing of optical elements), 73 – 76 (separate elements are spaced apart / Figure and associated description render obvious elements to steer light as stacked or spaced / separate elements), and 80 (spacing between elements for deflecting / causing an effect with light) where the Examiner observes the teachings of Robbins renders obvious the rearrangement of parts taught by Keh, Cheng, and Perrault which would have been recognized as an obvious variants to one of ordinary skill in the art];
an imaging sensor configured to capture one or more images of the local area including reflected light composed of portions of the outgoing light reflected from one or more objects in the local area [Keh Figures 1, 2, 4, 5, and 7 – 9 (see at least reference characters 404 and 708) as well as Paragraphs 113 – 118 (local area determinations), 119 – 123 (image capturing for depth determination in a pixel sensor array with filtering / local area illumination considered); Perrault Figures 1 – 3 and 10 – 12 (see at least reference characters 102, 108, 1002, 1008, 1102, and 1108) as well as Paragraphs 18 and 46 – 49 
a processor [See “provide” limitation for citations] configured to:
generate the emission instructions [See “provide” limitation for citations], provide the emission instructions to the first steering element and the second steering element [Keh Figures 4, 5, 7 (see at least reference characters 406 (processor), 404, and 704), and 10 as well as Paragraphs 37, 45, 98 – 100 (processor control of light and image capture), 119 – 123, and 134; Perrault Figures 1, 2, 3, 10, 11, and 12 (see at least reference characters 104, 110, 1004, 1010, 1104, 1110, 1212, 1204, 1210, and 1218) as well as Paragraphs 20 –25 (stack of several steering elements and non-zero deflection angles for scanning purposes), 31, and 49 (processor to control imaging system and beams); Cheng Figures 2 and 6 as well as Section 2.2], and
determine depth information for the one or more objects in the local area based in part on the one or more images captured by the imaging sensor [Keh Figures 1 – 4, 10, and 12 (see at least reference character 120) as well as Paragraphs 37, 45 (various implementations of a processor), 98 – 100 (processor to capture sensor image data for additional depth determination processing), and 119 – 123 (processing images for depth computation using a processor), 134; Perrault Figures 1 – 3 and 10 – 12 as well as Paragraphs 22 – 25 and 45 – 49 (detecting shift in images used for depth determinations – in combination with Keh’s depth determination teachings); Cheng Figure 6 as well as Sections 4 (see at least the fourth and fifth paragraphs)]].
The motivation to combine Perreault with Keh is to combine features in the same / related field of invention of image capture and display systems in particular for near-eye applications (e.g. HMDs) [Perrault Paragraphs 1 – 2] in order to improve viewing comfort and improving the display resolution and convergence of images between the eyes [Perrault Paragraphs 3, 17 – 18, and 29 where the Examiner observes at least KSR Rationales (D) or (F) are also applicable].
The motivation to combine Cheng with Perreault and Keh is to combine features in the same / related field of invention of non-mechanical image steering devices [Cheng Abstract] in order to improve imaging performance including at large angles needed to scan regions [Cheng Section 1 3rd and 4th Paragraphs where the Examiner observes at least KSR Rationales (D) or (F) are also applicable].

This is the motivation to combine Keh, Perrault, Cheng, and Robbins that will be used throughout the Rejection.

Regarding claim 2, Keh teaches a head-mounted display (HMD) which includes a display and imaging system which can detect depth of objects.  Perrault uses two steering elements to deflect beams to modify an imaging system for display purposes.  Cheng teaches using two steering elements and having different angles for deflection from each steering element in order to scan an entire region.  Robbins renders obvious the design decision in Perrault and Cheng to have an air gap between beam steering elements.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Keh’s depth camera and display system with the steering elements for the scanning / imaging in the imaging path of Keh’s source taught by Perrault and Cheng and set to angles / deflections as taught by Cheng and to arrange parts as taught by Robbins to include an air gap.  The combination teaches the first steering element is configured to deflect the one or more optical beams at a first deflection angle to generate the one or more first order deflected scanning beams [Keh Figures 4, 5, and 7 (see at least reference character 704) as well as Paragraphs 119 – 122; Perrault Figures 1, 2, 3, 10, 11, and 12 (see at least reference characters 104, 110, 1004, 1010, 1104, and 1110) as well as Paragraphs 20 –25 (stack of several steering elements and non-zero deflection angles for scanning purposes), 31, and 43 (scanning images with deflected source beams); Cheng Figures 2 and 6 as well as Section 2.2 (see the first stage of one RPMG at least)]; and the second steering element is configured to deflect the one or more first order deflected scanning beams at a second deflection angle larger than the first deflection angle to generate the outgoing light [Keh Figures 4, 5, and 7 (see at least reference character 704) as well as Paragraphs 119 – 122; Perrault Figures 1, 2, 3, 10, 11, and 12 (see at least reference characters 104, 110, 1004, 1010, 1104, and 1110) as well as Paragraphs 20 –25 (stack of 
Please see claims 1 for the motivation to combine Keh, Perrault, Cheng, and Robbins.

Regarding claim 3, Keh teaches a head-mounted display (HMD) which includes a display and imaging system which can detect depth of objects.  Perrault uses two steering elements to deflect beams to modify an imaging system for display purposes.  Cheng teaches using two steering elements and having different angles for deflection from each steering element in order to scan an entire region.  Robbins renders obvious the design decision in Perrault and Cheng to have an air gap between beam steering elements.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Keh’s depth camera and display system with the steering elements for the scanning / imaging in the imaging path of Keh’s source taught by Perrault and Cheng and set to angles / deflections as taught by Cheng and to arrange parts as taught by Robbins to include an air gap.  The combination teaches wherein the imaging sensor is configured to capture the one or more images by capturing, at each pixel of the imaging sensor, a light signal related to a portion of the reflected light [Keh Figures 1, 2, 4, 5, and 7 – 9 (see at least reference characters 404 and 708) as well as Paragraphs 113 – 118 (local area determinations), 119 – 123 (image capturing for depth determination in a pixel sensor array with filtering / local area illumination considered); Perrault Figures 1 – 3 and 10 – 12 (see at least reference characters 102, 108, 1002, 1008, 1102, and 1108) as well as Paragraphs 18 and 46 – 49 (sensor controller to capture images); Cheng Figure 6 (camera for image capture) as well as Section 4 (see at least the first and fourth Paragraphs)].
Please see claims 1 for the motivation to combine Keh, Perrault, Cheng, and Robbins.


It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Keh’s depth camera and display system with the steering elements for the scanning / imaging in the imaging path of Keh’s source taught by Perrault and Cheng and set to angles / deflections as taught by Cheng and to arrange parts as taught by Robbins to include an air gap.  The combination teaches the processor is further configured to determine the depth information based at least in part on the light signal captured at each pixel of the imaging sensor [Keh Figures 1 – 5, 10, and 12 (see at least reference character 120) as well as Paragraphs 37, 45 (various implementations of a processor), 98 – 100 (processor to capture sensor image data for additional depth determination processing based on 2D pixel locations), 113 – 118 (depth of local areas based on pixel information)) and 119 – 123 (processing images for depth computation using a processor), 134; Perrault Figures 1 – 3 and 10 – 12 as well as Paragraphs 22 – 25 and 45 – 49 (detecting shift in images used for depth determinations – in combination with Keh’s depth determination teachings); Cheng Figure 6 as well as Sections 4 (see at least the fourth and fifth paragraphs)].
Please see claims 1 for the motivation to combine Keh, Perrault, Cheng, and Robbins.

Regarding claim 5, Keh teaches a head-mounted display (HMD) which includes a display and imaging system which can detect depth of objects.  Perrault uses two steering elements to deflect beams to modify an imaging system for display purposes.  Cheng teaches using two steering elements and having different angles for deflection from each steering element in order to scan an entire region.  Robbins renders obvious the design decision in Perrault and Cheng to have an air gap between beam steering elements.
wherein the imaging sensor includes a detector having an output for capturing the one or more images [See claims 1, 3, and 4 for citations], the detector being selected from a group consisting of a photodiode, an avalanche photodiode (APD), and a Silicon Photomultiplier (SiPM) [Keh Figures 5, 7 – 8 (see at least reference characters 502 and 708) as well as Paragraphs 109 and 122 – 123 (photodiodes for the receiving sensor array used)].
Please see claims 1 for the motivation to combine Keh, Perrault, Cheng, and Robbins.

Regarding claim 10, Keh teaches a head-mounted display (HMD) which includes a display and imaging system which can detect depth of objects.  Perrault uses two steering elements to deflect beams to modify an imaging system for display purposes.  Cheng teaches using two steering elements and having different angles for deflection from each steering element in order to scan an entire region.  Robbins renders obvious the design decision in Perrault and Cheng to have an air gap between beam steering elements.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Keh’s depth camera and display system with the steering elements for the scanning / imaging in the imaging path of Keh’s source taught by Perrault and Cheng and set to angles / deflections as taught by Cheng and to arrange parts as taught by Robbins to include an air gap.  The combination teaches
a polarizing element [Keh Paragraphs 100 and 162 (structured light is an obvious variant of polarized light as a nexus with Perrault and Cheng); Perrault Figures 1 – 2, 7, and 10 – 12 (see at least reference characters 104 and 111 – 114) as well as Paragraph 21 (polarizers between gratings / deflectors / steering elements); Cheng Figures 2 – 3 as well as Section 2.2 (LC polarization between the first and second deflection stage)] configured to:
generate the outgoing light as polarized light [Keh Paragraphs 100 and 162 (structured light is an obvious variant of polarized light as a nexus with Perrault and Cheng); Perrault Figures 1 – 2, 7, and 10 – 12 (see at least reference characters 104 and 111 – 114) as well as Paragraph 21 (polarizers between gratings / deflectors / steering elements); Cheng Figures 2 – 3 as well as Section 2.2 (LC polarization between the first and second deflection stage)]; and
propagate the one or more first order deflected reflecting beams having a defined polarization to the imaging sensor configured to capture the one or more images by capturing the one or more first order deflected reflecting beams [See claim 1 “receiver” and claim 5 “detector” for citations and additionally Keh Paragraphs 100 and 162 (structured light is an obvious variant of polarized light as a nexus with Perrault and Cheng which is to be detected for depth determinations); Perrault Figures 1 – 2, 7, and 10 – 12 (see at least reference characters 104 and 111 – 114) as well as Paragraph 21 (polarizers between gratings / deflectors / steering elements for a detector to detect); Cheng Figures 2 – 3 as well as Section 2.2 (LC polarization between the first and second deflection stage)].
Please see claims 1 for the motivation to combine Keh, Perrault, Cheng, and Robbins.

Regarding claim 16, Keh teaches a head-mounted display (HMD) which includes a display and imaging system which can detect depth of objects.  Perrault uses two steering elements to deflect beams to modify an imaging system for display purposes.  Cheng teaches using two steering elements and having different angles for deflection from each steering element in order to scan an entire region.  Robbins renders obvious the design decision in Perrault and Cheng to have an air gap between beam steering elements.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Keh’s depth camera and display system with the steering elements for the scanning / imaging in the imaging path of Keh’s source taught by Perrault and Cheng and set to angles / deflections as taught by Cheng and to arrange parts as taught by Robbins to include an air gap.  The combination teaches
generating emission instructions by a processor [See next limitation for citations];
providing the emission instructions to a first steering element and a second steering element [Keh Figures 4, 5, 7 (see at least reference characters 406 (processor), 404, and 704), and 10 as well as Paragraphs 37, 45, 98 – 100 (processor control of light and image capture), 119 – 123, and 134; Perrault Figures 1, 2, 3, 10, 11, and 12 (see at least reference characters 104, 110, 1004, 1010, 1104, 1110, 1212, 1204, 1210, and 1218) as well as Paragraphs 20 –25 (stack of several steering elements and non-zero deflection angles for scanning purposes), 31, and 49 (processor to control imaging system and beams); Cheng Figures 2 and 6 as well as Section 2.2];

generating one or more first order deflected scanning beams from one or more optical beams emitted from an illumination source by deflecting, based in part on the emission instructions, the one or more optical beams using the first steering element to form the one or more first order deflected scanning beams [Keh Figures 4, 5, 7 (see at least reference characters 406, 404, and 704), and 10 as well as Paragraphs 119 – 123; Perrault Figures 1, 2, 3, 10, 11, and 12 (see at least reference characters 104, 110, 1004, 1010, 1104, 1110, 1212, 1204, 1210, and 1218) as well as Paragraphs 20 –25 (stack of several steering elements and non-zero deflection angles for scanning purposes), 31, and 43 (scanning images with deflected source beams); Cheng Figures 2 and 6 as well as Section 2.2 (see the first stage of one RPMG at least); Robbins Figures 4A and 4B (see at least reference character 475 (including sub-characters))];
generating outgoing light from the one or more first order deflected scanning beams by deflecting, based in part on the emission instructions, the one or more first order deflected scanning beams using the second steering element in an optical series with the first steering element with an air gap between the first steering element and the second steering element to form the outgoing light projected into a local area [Keh Figures 4, 5, 7 (see at least reference characters 406, 404, and 704), and 10 as well as Paragraphs 119 – 123; Perrault Figures 1, 2, 3, 10, 11, and 12 (see at least reference characters 104, 110, 1004, 1010, 1104, 1110, 1212, 1204, 1210, and 1218) as well as Paragraphs 20 –25 (stack of several steering elements and non-zero deflection angles for scanning purposes), 31, and 43 (scanning images with deflected source beams); Cheng Figures 2 and 6 as well as Section 2.2 (see the first stage of one RPMG at least); Robbins Figures 4A and 4B (see at least reference character 475 (including sub-
capturing, by an imaging sensor, one or more images of the local area, the local area including reflected light composed of portions of the outgoing light reflected from one or more objects in the local area [Keh Figures 1, 2, 4, 5, and 7 – 9 (see at least reference characters 404 and 708) as well as Paragraphs 113 – 118 (local area determinations), 119 – 123 (image capturing for depth determination in a pixel sensor array with filtering / local area illumination considered); Perrault Figures 1 – 3 and 10 – 12 (see at least reference characters 102, 108, 1002, 1008, 1102, and 1108) as well as Paragraphs 18 and 46 – 49 (sensor controller to capture images); Cheng Figure 6 (camera for image capture) as well as Section 4 (see at least the first and fourth Paragraphs)]; and
determining, by the processor, depth information for the one or more objects in the local area based in part on the one or more images [Keh Figures 1 – 4, 10, and 12 (see at least reference character 120) as well as Paragraphs 37, 45 (various implementations of a processor), 98 – 100 (processor to capture sensor image data for additional depth determination processing), and 119 – 123 (processing images for depth computation using a processor), 134; Perrault Figures 1 – 3 and 10 – 12 as well as Paragraphs 22 – 25, 34 – 38 (HMD implementation with display), and 45 – 49 (detecting shift in images used for depth determinations – in combination with Keh’s depth determination teachings); Cheng Figure 6 as well as Sections 4 (see at least the fourth and fifth paragraphs)].
Please see claims 1 for the motivation to combine Keh, Perrault, Cheng, and Robbins as claim 1 is the system performing the steps of the claimed method.

Regarding claim 20, Keh teaches a head-mounted display (HMD) which includes a display and imaging system which can detect depth of objects.  Perrault uses two steering elements to deflect beams to modify an imaging system for display purposes.  Cheng teaches using two steering elements and 
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Keh’s depth camera and display system with the steering elements for the scanning / imaging in the imaging path of Keh’s source taught by Perrault and Cheng and set to angles / deflections as taught by Cheng and to arrange parts as taught by Robbins to include an air gap.  The combination teaches
a display configured to emit image light [Keh Figures 1- 4 and 10 – 12 (see at least reference characters 160 and 260) as well as Paragraph 39 (HMD embodiment of the display and imaging system), 57, and 70 – 75 (displaying images with depth information), 104, and 119 – 124 (displaying captured images with depth considerations from scanning objects); Perrault Figures 1 – 3 and 7, 8, 9, (see at least reference characters 102, 108 and 700) as well as Paragraphs 19 – 22 (display controller), 36 – 39 (display controller to control display), and 45];
a first steering element configured to deflect based in part on emission instructions, one or more optical beams emitted from an illumination source to generate one or more first order deflected scanning beams [See claim 1 first limitation for citations];
a second steering element in an optical series with the first steering element, an air gap between the first steering element and the second steering element the second steering element configured to deflect based in part on the emission instructions. the one or more first order deflected scanning beams to generate outgoing light projected into a local area [See claim 1 second limitation for citations];
an imaging sensor configured to capture one or more images of the local area including reflected light composed of portions of the outgoing light reflected from one or more objects in the local area [See claim 1 third limitation for citations];
a processor [See “provide” limitation for citations] configured to:
generate the emission instructions [See “provide” limitation for citations],
provide the emission instructions to the first steering element and the second steering element [See claim 1 “provide” limitation for citations], and
determine depth information for the one or more objects in the local area based in part on the one or more images captured by the imaging sensor [See claim 1 “determine depth …” limitation (the last limitation) for citations]; and
an optical assembly configured to direct the image light toward a user’s eye, the image light comprising the determined depth information [See previous limitation for “depth” citations and additionally Keh Figures 1 – 3 (see at least reference character 276), 7, and 10 – 12 (see at least reference character 706) as well as Paragraphs 118 – 125 (lens unit / optics used); Perrault Figures 1 – 3 and 7 – 10 (see at least reference characters 118, 116, 218, and 706) as well as Paragraphs 21 – 24, 30 – 31 (lens assembly between the eyes and display accounting for depth of the image and eye spacing), 34 – 38 (near eye display considerations with the optics for HMD implementation), and 47 – 49 (display with optics); Cheng Figures 2 and 6 as well as Section 4 (see at least the fourth and fifth Paragraphs)].
Please see claims 1 for the motivation to combine Keh, Perrault, Cheng, and Robbins as the pending claim includes at least all of the elements of claim 1.

Claims 6 – 7 are rejected under 35 U.S.C. 103 as being unpatentable over Keh, Perrault, Cheng, Robbins, and further in view of Smits (US PG PUB 2017/0176575 A1 referred to as “Smits” throughout).
Regarding claim 6, Keh teaches a head-mounted display (HMD) which includes a display and imaging system which can detect depth of objects.  Perrault uses two steering elements to deflect beams to modify an imaging system for display purposes.  Cheng teaches using two steering elements and having different angles for deflection from each steering element in order to scan an entire region.  Robbins renders obvious the design decision in Perrault and Cheng to have an air gap between beam steering elements.  Smits teaches the use of a specific type of sensor and timing considerations in 3D point / depth determinations.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Keh’s depth camera and display system with the steering elements for the scanning / imaging in the imaging path of Keh’s source taught by Perrault and Cheng and set to angles / deflections as taught by Cheng and to arrange parts as taught by Robbins to include an air gap and further to use sensors with various arrangements and electronic devices as taught by Smits with the imaging sensor includes an array of Single Photon Avalanche Diode (SPAD) pixels [See claim 1 for citations of the “imaging sensor” and additionally Smits Paragraphs 57, 66, 72, and 146 (SPAD arrays for sensors to detect reflected beams)].
Please see claims 1 for the motivation to combine Keh, Perrault, Cheng, and Robbins.
The motivation to combine Smits with Robbins, Cheng, Perrault, and Keh is to combine features in the same / related field of invention of projection systems for imaging / object tracking [Smits Paragraphs 2 – 3] in order to improve accuracy and system performance locating and measuring object position [Smits Paragraphs 137 – 138 where the Examiner observes at least KSR Rationales (D) or (F) are also applicable].
This is the motivation to combine Keh, Perrault, Cheng, Robbins, and Smits which will be used throughout the Rejection.

Regarding claim 7, Keh teaches a head-mounted display (HMD) which includes a display and imaging system which can detect depth of objects.  Perrault uses two steering elements to deflect beams to modify an imaging system for display purposes.  Cheng teaches using two steering elements and having different angles for deflection from each steering element in order to scan an entire region.  Robbins renders obvious the design decision in Perrault and Cheng to have an air gap between beam steering elements.  Smits teaches the use of a specific type of sensor and timing considerations in 3D point / depth determinations.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Keh’s depth camera and display system with the steering elements for the scanning / imaging in the imaging path of Keh’s source taught by Perrault and Cheng and set to angles / deflections as taught by Cheng and to arrange parts as taught by Robbins to include an air gap and further to use sensors with various arrangements and electronic devices as taught by Smits with additional timing considerations in depth determinations.  The combination teaches 
each pixel in the array of SPAD pixels captures a light signal associated with a portion of the reflected light at each time instant of one or more time instants [See claim 1 “imaging sensor” for citations 
light signals captured by the array of SPAD pixels are summed, for each time instant, to generate an analog output signal [Smits Paragraphs 235 – 238 and 287 (time integration / exposure control of the SPAD array at each image capture time used)];
the imaging sensor further includes circuitry [See claim 1 for “imaging sensor” citations, claim 6 for the SPAD array citations as receiver circuitry, and additionally Smits Paragraphs 88 – 90 (ICs to receive / capture light)] configured to:
convert, for each time instant, the analog output signal into a digital timestamp signal associated with that time instant, and aggregate, over the one or more time instants, the digital timestamp signal associated with each time instant into an aggregated digital signal [Keh Paragraphs 99 – 103 (access times and time of flight labeling of images which aggregate images captured) and 154 – 158 (time intervals images are captured over); Perrault Paragraphs 24 – 28 and 46 – 49 (at least two time of image capture for depth determinations / capturing multiple images to aggregate); Smits Paragraphs 65, 136 – 139 (time stamping images captured and aggregating results), 142 – 148 (time of flight methods with several time instants time stamped), 212 (various time of flight techniques for depth consideration), 314 – 319, 349, and 379 – 383 (scanning with time of flight considerations for range and depth (Z-resolution) considerations)]; and
the processor [See claim 1 for citations regarding the “processor”] is further configured to determine the depth information based on the aggregated digital signal [See claims 1 (last limitation) and 4 for citations and additionally Smits Paragraphs 65, 136 – 139 (time stamping images captured and aggregating results), 142 – 148 (time of flight methods with several time instants time stamped), 212 (various time of flight techniques for depth consideration), 314 – 319, 349, and 379 – 383 (scanning with time of flight considerations for range and depth (Z-resolution) considerations)].
Please see claim 6 for the motivation to combine Keh, Perrault, Cheng, Robbins and Smits.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Popovich, et al. (US PG PUB 2018/0232048 A1 referred to as “Popovich” throughout) in Figures 7 and 8 render obvious multiple optical elements to steer beams with air gaps / space between the elements.  Gribetz, et al. (US Patent #10,473,935 B1 referred to as “Gribetz” throughout) in Figure 4 (se at least reference characters 406 and 408) renders obvious the design choice of having a spacer / space between optical elements.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tyler W Sullivan whose telephone number is (571)270-5684.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571)-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TYLER W. SULLIVAN/             Primary Examiner, Art Unit 2487